Citation Nr: 1315078	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-15 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for service-connected obstructive sleep apnea prior to December 21, 2010.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2000 and from July 2005 to April 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, in which the RO granted service connection for obstructive sleep apnea and assigned a zero percent disability rating effective April 6, 2007.

In June 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge at the RO.  Additionally, the Veteran was afforded a hearing before a decision review officer (DRO) in September 2009.  Transcripts of these proceedings have been associated with the claims file.  

In October 2012, the Board remanded the claim to the Appeals Management Center (AMC) for further development.  In a February 2013, the AMC assigned a 50 percent disability rating for sleep apnea effective December 21, 2010.  In a March 2013 statement, the Veteran indicated that he agreed with the 50 percent disability rating for sleep apnea and that he was not seeking a rating in excess of 50 percent for sleep apnea.  He instead argued that the effective date of the 50 percent disability rating should be April 6, 2007.  Given that the Board will be addressing whether a 50 percent disability rating is warranted for sleep apnea prior to December 21, 2010 since this matter is already part of the appeal, the Board does not have to accept this statement as a notice of disagreement with the assignment of an effective date of December 21, 2010.  In light of the above, the issue is as stated on the title page.





FINDINGS OF FACT

1.  The evidence is equipoise as to whether the Veteran's obstructive sleep apnea was manifested by persistent daytime hypersomnolence for the period from April 6, 2007, to December 20, 2010.

2.  The evidence in this case preponderates against finding such an exceptional disability picture that the assigned schedular evaluation for obstructive sleep apnea for the period from April 6, 2007, to December 20, 2010, is inadequate.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, obstructive sleep apnea met the criteria for  a 30 percent disability rating for the period from April 6, 2007, to December 20, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.97, Diagnostic Code 6847 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in a June 2007 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO and AMC obtained the service and VA treatment records and afforded the appellant VA examinations, to include one in November 2012 pursuant to the October 2012 Board remand.  The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disability, and the VA addressed the etiology of the various symptoms and manifestations that the Veteran believes are attributable to his service-connected disability.  Therefore, the Board finds that these examinations are adequate on which to base a decision.

In light of the above, the AMC complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Obstructive sleep apnea is rated under Diagnostic Code 6847, which provides the rating criteria for all sleep apnea syndromes.  A zero percent evaluation is warranted when the sleep apnea is asymptomatic but with documented sleep disorder breathing.  A 30 percent evaluation is warranted for persistent daytime hypersomnolence.  A 50 percent disability rating is warranted when the disability requires the use of a breathing assistance device such as a CPAP machine.  A 100 percent disability rating is warranted when the disability is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when the disability requires the use of a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

As noted above, the issue remaining on appeal is whether an initial compensable rating is warranted for the period from April 6, 2007, to December 20, 2010.

The Board is initially presented with a record on appeal that indicates VA treatment records and a June 2007 VA examination report show that the Veteran's medications for his service-connected cervical spine disability cause drowsiness and daytime sedation.  In determining whether an increased rating is warranted for the service-connected sleep apnea, it is incumbent upon the Board to identify, and disregard, any pathology associated with the service-connected cervical spine disability.  However, the Board is precluded from differentiating between symptomatology attributed to the service-connected cervical spine disability instead of the service-connected sleep apnea in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The Veteran argues that he had persistent daytime hypersomnolence during the period from April 6, 2007, to December 20, 2010, which he attributes to his sleep apnea.  He consistently reported this symptomatology to VA medical providers starting in December 2007.  The appellant, a former surgeon, is competent to report this symptomatology and to attribute it to his sleep apnea, and the Board finds him credible.  Moreover, the June 2007 VA examiner indicated that the sleep apnea resulted in moderate functional impairments and a November 2010 VA spine examiner described the sleep apnea as being mild in severity.  These VA examination reports reflect that the sleep apnea was not asymptomatic.  Therefore, the medical evidence shows that the Veteran had persistent daytime hypersomnolence during the period from April 6, 2007, to December 20, 2010.

On the other hand, as noted above, VA treatment records and a June 2007 VA examination report show that the Veteran's medications for his service-connected cervical spine disability cause drowsiness and daytime sedation.

In the absence of medical evidence clearly showing that the persistent daytime hypersomnolence was due to medications for the Veteran's service-connected cervical spine disability, the evidence is equipoise as to whether the Veteran's obstructive sleep apnea was manifested by persistent daytime hypersomnolence for the period from April 6, 2007, to December 20, 2010.  Therefore, a 30 percent disability rating for obstructive sleep apnea for the period from April 6, 2007, to December 20, 2010, is in order.  38 U.S.C.A. § 5107.

Turning to whether a 50 percent disability rating is warranted for obstructive sleep apnea for the period from April 6, 2007, to December 20, 2010, the Veteran argues in his March 2013 statement that a 50 percent rating is warranted because it took a while for the CPAP-machine treatment to be implemented.  He does not opine that the CPAP-machine treatment was required prior to December 21, 2010.  Instead, he asserts in his 2013 statement that the 50 percent rating is warranted effective April 6, 2007, because he eventually required CPAP-machine treatment.

The preponderance of competent and probative evidence shows that the Veteran's sleep apnea did not requires the use of a breathing assistance device such as a CPAP machine prior to December 21, 2010.  VA treatment records dated prior to December 21, 2010, shows that the Veteran was not a candidate for a CPAP.  A CPAP was first recommended at a February 2011 VA consult based on a polysomnogram performed on December 21, 2010.

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - persistent daytime hypersomnolence - with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon impairment of the cervical spine, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.

In granting the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes the Veteran's contention that he cannot work as a surgeon due in part to his service-connected cervical spine disability, which caused his sleep apnea.  See, e.g., the June 2012 Board hearing transcript, page 5; the June 2007 VA examination report, page 8.  However, the Board notes that the Veteran has also stated that he is employed as a medical director of a surgical device maker.  See, e.g., a VA treatment records dated in 2010; the October 2010 VA mental disorders examination report.  In addition, the June 2007 VA examiner indicated that the sleep apnea resulted in only moderate functional impairments and a November 2010 VA spine examiner described the sleep apnea as being only mild in severity.

Given the Veteran's own acknowledgement that he remains employed as a medical director, the Board does not believe that the Veteran's statements regarding his inability to work as a surgeon raised a claim for TDIU.  Rather, instead of intending to assert that he is totally incapable of substantial gainful employment, the Board interprets his statements as merely intending to demonstrate the degree of disability he has experienced so as to support his claim for a higher schedular rating.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.









ORDER

A 30 percent evaluation, but not higher, for the period from April 6, 2007, to December 20, 2010, is granted for obstructive sleep apnea, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


